Exhibit 10.6

2012 NONEMPLOYEE DIRECTOR

RESTRICTED STOCK AGREEMENT

This 2012 Nonemployee Director Restricted Stock Agreement (this “Agreement”) is
between OCEANEERING INTERNATIONAL, INC. (the “Company”) and            (the
“Participant”), a nonemployee Director, regarding an award (“Award”)
of            shares of Common Stock (as defined in the 2010 INCENTIVE PLAN OF
OCEANEERING INTERNATIONAL, INC. (the “Plan”), such Common Stock comprising this
Award referred to herein as “Restricted Stock”) awarded to the Participant
effective February 24, 2012 (the “Award Date”), such number of shares subject to
adjustment as provided in Section 15 of the Plan, and further subject to the
following terms and conditions:

1. Relationship to Plan. This Award is subject to all of the terms, conditions
and provisions of the Plan and administrative interpretations thereunder, if
any, which have been adopted by the Board thereunder and are in effect on the
date hereof. Except as defined or otherwise specifically provided herein,
capitalized terms shall have the same meanings ascribed to them under the Plan.

2. Vesting and Lapse of Restrictions.

(a) All shares of Restricted Stock subject to this Award shall vest in full (and
all restrictions thereon shall lapse) on the first anniversary of the Award
Date, provided the Participant is a Director on such anniversary.

(b) All shares of Restricted Stock (and any substitute security and cash
component distributed in connection with a Change of Control) subject to this
Award shall vest in full (and all restrictions thereon shall lapse),
irrespective of the provision set forth in subparagraph (a) above, provided that
the Participant has been in continuous service as a Director since the Award
Date, upon the earlier to occur of:

(i) the Participant’s death; or

(ii) a Change of Control.

(c) For purposes of this Agreement:

(i) “Change of Control” means:

(A) any Person is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act and the rules and regulations promulgated thereunder),
directly or indirectly, of securities of the Company representing 20% or more of
the combined voting power of the Company’s outstanding Voting Securities, other
than through the purchase of Voting Securities directly from the Company through
a private placement; or



--------------------------------------------------------------------------------

(B) individuals who constitute the Board on the date hereof (the “Incumbent
Board”) cease for any reason to constitute at least a majority thereof, provided
that any person becoming a Director subsequent to the date hereof whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least two-thirds of the Directors comprising the Incumbent Board
shall from and after such election be deemed to be a member of the Incumbent
Board; or

(C) the Company is merged or consolidated with another corporation or entity,
and as a result of such merger or consolidation less than 60% of the outstanding
Voting Securities of the surviving or resulting corporation or entity shall then
be owned by the former shareholders of the Company; or

(D) the consummation of a (i) tender offer or (ii) exchange offer by a Person
other than the Company for the ownership of 20% or more of the Voting Securities
of the Company then outstanding; or

(E) all or substantially all of the assets of the Company are sold or
transferred to a Person as to which:

(1) the Incumbent Board does not have authority (whether by law or contract) to
directly control the use or further disposition of such assets; and

(2) the financial results of the Company and such Person are not consolidated
for financial reporting purposes.

(F) Anything else in this definition to the contrary notwithstanding:

(1) no Change of Control shall be deemed to have occurred by virtue of any
transaction which results in the Participant, or a group of Persons which
includes the Participant, acquiring more than 20% of either the combined voting
power of the Company’s outstanding Voting Securities or the Voting Securities of
any other corporation or entity which acquires all or substantially all of the
assets of the Company, whether by way of merger, consolidation, sale of such
assets or otherwise; and

(2) no Change of Control shall be deemed to have occurred unless such event
constitutes an event specified in Code Section 409A(a)(2)(A)(v) and the Treasury
regulations promulgated thereunder.

 

Page 2 of 6



--------------------------------------------------------------------------------

(ii) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

(iii) “Person” means, any individual, corporation, partnership, “group” (as such
term is used in Rule 13d-5 under the Exchange Act), association or other
“person,” as such term is used in Sections 13(d) and 14(d) of the Exchange Act,
and the related rules and regulations promulgated thereunder.

(iv) “Voting Securities” means, with respect to any corporation or other
business enterprise, those securities, which under ordinary circumstances are
entitled to vote for the election of directors or others charged with comparable
duties under applicable law.

3. Forfeiture of Award. If the Participant’s service as a Director terminates
under any circumstances (except those provided in Paragraph 2 of this Agreement
or in any other written agreement between the Participant and the Company which
provides for vesting of the Restricted Stock granted hereby), all unvested
Restricted Stock as of the termination date shall be forfeited.

4. Registration of Shares. The Participant’s right to receive the Restricted
Stock shall be evidenced by book entry registration (or by such other manner as
the Committee may determine) at the beginning of the Restriction Period. Upon
termination of the Restriction Period, a certificate representing such shares
shall be delivered upon written request to the Participant as promptly as is
reasonably practicable following such termination.

5. Code Section 83(b) Election. The Participant shall be permitted to make an
election under Code Section 83(b), to include an amount in income in respect of
the Award of Restricted Stock in accordance with the requirements of Code
Section 83(b).

6. Dividends and Voting Rights. The Participant is entitled to receive all
dividends and other distributions made with respect to Restricted Stock
registered in his name and is entitled to vote or execute proxies with respect
to such registered Restricted Stock, unless and until the Restricted Stock is
forfeited.

7. Delivery of Shares. The Company shall not be obligated to deliver any shares
of Common Stock if counsel to the Company determines that such sale or delivery
would violate any applicable law or any rule or regulation of any governmental
authority or any rule or regulation of, or agreement of the Company with, any
securities exchange or association upon which the Common Stock is listed or
quoted. The Company shall in no event be obligated to take any affirmative
action in order to cause the delivery of shares of Common Stock to comply with
any such law, rule, regulation or agreement.

8. Notices. Unless the Company notifies the Participant in writing of a
different procedure, any notice or other communication to the Company with
respect to this Agreement or the Plan shall be in writing addressed to the
Corporate Secretary of the Company and shall be: (a) by registered or certified
United States mail, postage prepaid, to 11911 FM 529, Houston, Texas 77041-3011;
or (b) by hand delivery or otherwise to 11911 FM 529, Houston, Texas 77041-3011.
Any such notice shall be deemed effectively delivered or given upon receipt.

 

Page 3 of 6



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in the event that the address of the Company’s
principal executive offices is changed prior to the date of any settlement of
this Award, notices shall instead be made pursuant to the foregoing provisions
at the then current address of the Company’s principal executive offices.

Any notice or other communication to the Participant with respect to this
Agreement or the Plan shall be given in writing and shall be deemed effectively
delivered or given upon receipt or, in the case of notices mailed by the Company
to the Participant, five days after deposit in the United States mail, postage
prepaid, addressed to the Participant at the address specified at the end of
this Agreement or at such other address as the Participant hereafter designates
by written notice to the Company.

9. Assignment of Award. Except as otherwise permitted by the Committee and as
provided in the immediately following paragraph, the Participant’s rights under
the Plan and this Agreement are personal, and no assignment or transfer of the
Participant’s rights under and interest in this Award may be made by the
Participant other than by a domestic relations order. This Award is payable
during his lifetime only to the Participant, or in the case of a Participant who
is mentally incapacitated, this Award shall be payable to his guardian or legal
representative.

The Participant may designate a beneficiary or beneficiaries (the “Beneficiary”)
to whom the Award under this Agreement, if any, will pass upon the Participant’s
death and may change such designation from time to time by filing with the
Company a written designation of Beneficiary on the form attached hereto as
Exhibit A, or such other form as may be prescribed by the Committee; provided
that no such designation shall be effective unless so filed prior to the death
of the Participant and no such designation shall be effective as of a date prior
to receipt by the Company. The Participant may change his Beneficiary without
the consent of any prior Beneficiary by filing a new designation with the
Company. The last such designation that the Company receives in accordance with
the foregoing provisions will be controlling. Following the Participant’s death,
the Award, if any, will pass to the designated Beneficiary and such person will
be deemed the Participant for purposes of any applicable provisions of this
Agreement. If no such designation is made or if the designated Beneficiary does
not survive the Participant’s death, the Award shall pass by will or, if none,
then by the laws of descent and distribution.

10. Withholding. The Company’s obligation to deliver shares of Restricted Stock
to the Participant upon the vesting of such shares shall be subject to the
satisfaction of all applicable withholding requirements including those related
to federal, state and local income and employment taxes (the “Required
Withholding”). The Company may withhold from the Restricted Stock that would
otherwise have been delivered to the Participant the number of shares necessary
to satisfy the Participant’s Required Withholding, and deliver the remaining
shares of Restricted Stock to the Participant, unless the Participant has made
arrangements with the Company for the Participant to deliver to the Company
cash, check, other available funds or shares of previously owned Common Stock
for the full amount of the Required Withholding by 5:00 p.m. Central Standard
Time on the date the shares of Restricted Stock become vested. The amount of the
Required Withholding and the number of shares to satisfy the Participant’s
Required Withholding shall be based on the Fair Market Value of the shares on
the date prior to the applicable date of vesting.

 

Page 4 of 6



--------------------------------------------------------------------------------

11. Stock Certificates. Any certificate representing the Common Stock issued
pursuant to the Award will bear all legends required by law and necessary or
advisable to effectuate the provisions of the Plan and this Award. The Company
may place a “stop transfer” order against shares of the Common Stock issued
pursuant to this Award until all restrictions and conditions set forth in the
Plan or this Agreement and in the legends referred to in this Section 11 have
been complied with.

12. Successors and Assigns. This Agreement shall bind and inure to the benefit
of and be enforceable by the Participant, the Company and their respective
permitted successors and assigns (including personal representatives, heirs and
legatees), except that the Participant may not assign any rights or obligations
under this Agreement except to the extent and in the manner expressly permitted
in Section 9 of this Agreement.

13. No Service as Director Guaranteed. No provision of this Agreement shall
confer any right upon the Participant to continued service with the Company as a
Director.

14. Code Section 409A Compliance. This Award is intended to satisfy the
requirements of Section 409A of the Code or alternatively, the short-term
deferral exclusion under Section 409A of the Code and related regulations and
Treasury pronouncements.

15. Governing Law. This Agreement shall be governed by, construed, and enforced
in accordance with the laws of the State of Texas, excluding any choice of law
provision thereof that would result in the application of the laws of any other
jurisdiction.

16. Amendment. Except as set forth herein, this Agreement cannot be modified,
altered or amended except by an agreement, in writing, signed by both the
Company and the Participant.

 

    OCEANEERING INTERNATIONAL, INC. Award Date: February 24, 2012     By:      
    David K. Lawrence       Vice President, General Counsel and Secretary

The Participant hereby accepts the foregoing 2012 Nonemployee Director
Restricted Stock Agreement, subject to the terms and provisions of the Plan and
administrative interpretations thereof referred to above.

 

      PARTICIPANT: Date:      

 

      Participant’s Address:      

 

     

 

     

 

 

Page 5 of 6



--------------------------------------------------------------------------------

Exhibit A to 2012 Nonemployee Director

Restricted Stock Agreement

Designation of Beneficiary

I,            (“Participant”), hereby declare that upon my death,
            (the “Beneficiary”) of             (address), who is my            
(relationship), will be entitled to the Award which may become payable under the
Plan and all other rights accorded the Participant under the Participant’s 2012
Nonemployee Director Restricted Stock Agreement (capitalized terms used but not
defined herein have the respective meanings assigned to them in such agreement).

It is understood that this designation of Beneficiary is made pursuant to the
Agreement and is subject to the conditions stated therein, including the
Beneficiary’s survival of Participant. If any such condition is not satisfied,
such rights shall devolve according to the Participant’s last will and
testament, or if none, then the laws of descent and distribution.

It is further understood that all prior designations of beneficiary under the
Agreement are hereby revoked upon the filing of this designation with the
Company. This designation of Beneficiary may only be revoked in writing, signed
by the Participant, and filed with the Corporate Secretary of the Company prior
to the Participant’s death.

 

   Participant    Date

 

Page 6 of 6